RULING ON LONDON MARKETS MOTION FOR PROTECTIVE ORDER

MURTHA, Chief Judge.

(paper 183)

The London Market Insurers have filed a Motion for a Protective Order to prevent the plaintiff from taking the depositions of Mendes & Mount, London Market’s counsel of record, and Thomas J. Quinn, a lawyer at Mendes & Mount.
“[Depositions of opposing counsel are disfavored.” United States v. Yonkers Board of Education, 946 F.2d 180, 185 (2d Cir.1991). The circumstances where the deposition of opposing counsel may be taken “should be limited to where the party seeking to take the deposition has shown that (1) no other means exist to obtain the information than to depose opposing counsel ...; (2) the information sought is relevant and non-privileged; and (3) the information is crucial to the preparation of the case.” Shelton v. American Motors Corp., 805 F.2d 1323, 1327 (8th Cir.1986). In short, the requesting party must show it has exhausted other reasonable avenues of inquiry before seeking to depose opposing counsel. See Boughton v. Cotter Corp., 65 F.3d 823, 831 (10th Cir. 1995).
The plaintiff claims it needs to take the deposition of opposing counsel because Mendes & Mount historically has acted as London Market’s claims adjuster. In response, Mendes & Mount has represented to this Court that “[w]hen claims adjusting is required, as opposed to legal representation, Underwriters use the services of an American adjusting firm.” Paper 212 at 2. Moreover, the record presently before the Court does not suggest Mendes & Mount is the only repository of the information plaintiff seeks, or that the plaintiff has attempted to conduct discovery relating to the investigation of claims through other available sources.
Accordingly, London Market’s Motion for a Protective Order is GRANTED. However, for the purpose of expediting discovery, upon receipt of this ruling, London Market shall *180disclose and make available for deposition a representative from the American adjusting firm which conducted the investigation of plaintiffs claim for coverage in this matter and who is otherwise knowledgeable to testify about the affirmative defenses at issue.
SO ORDERED.